          Case 4:20-cv-01300-JM Document 5 Filed 12/10/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

PARNELL R. MAY                                                                  PLAINTIFF

V.                            CASE NO. 4:20-cv-01300 JM

ARKANSAS STATE CRIME                                                        DEFENDANTS
LABORATORY, et al.

                                          ORDER

       Plaintiff Parnell R. May, in custody in the Pulaski County Detention Center, filed a

pro se complaint pursuant to 42 U.S.C. § 1983. (Doc. Nos. 2, 4). He also filed a motion

to proceed in forma pauperis, which was granted. (Doc. Nos. 1, 3).

I. Screening

       Federal law requires courts to screen in forma pauperis complaints, 28 U.S.C.

§ 1915(e), and prisoner complaints seeking relief against a governmental entity, officer, or

employee, 28 U.S.C. § 1915A. Claims that are legally frivolous or malicious; that fail to

state a claim for relief; or that seek money from a defendant who is immune from paying

damages should be dismissed before the defendants are served. 28 U.S.C. § 1915(e);

28 U.S.C. § 1915A. A claim is legally frivolous if it “lacks an arguable basis in either law

or fact.” Neitzke v. Williams, 490 U.S. 319, 328 (1989). FED. R. CIV. P. 8(a)(2) requires

only “a short and plain statement of the claim showing that the pleader is entitled to relief.”

In Bell Atlantic Corporation v. Twombly, 550 U.S. 544, 555 (2007) (overruling Conley v.

Gibson, 355 U.S. 41 (1957), and setting new standard for failure to state a claim upon

which relief may be granted), the court stated, “a plaintiff’s obligation to provide the
             Case 4:20-cv-01300-JM Document 5 Filed 12/10/20 Page 2 of 4




‘grounds’ of his ‘entitle[ment]to relief’ requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not do. . . . Factual allegations

must be enough to raise a right to relief above the speculative level,” citing 5 C. Wright &

A. Miller, Federal Practice and Procedure § 1216, pp. 235- 236 (3d ed. 2004). A complaint

must contain enough facts to state a claim to relief that is plausible on its face, not merely

conceivable. Twombly at 570. However, a pro se plaintiff’s allegations must be construed

liberally. Burke v. North Dakota Dept. of Corr. & Rehab., 294 F.3d 1043, 1043-1044 (8th

Cir. 2002) (citations omitted).

    II.      Discussion

          May allegedly murdered Anna Marie Mireles; the first trial in State v. May, case no.

60CR-17-169, 1 ended in a mistrial in January 2018. State criminal proceedings against

May are ongoing; he will be retried in 2021. (Doc. No. 2 at 3).

          In this § 1983 action, May sued the Arkansas State Crime Laboratory (“ASCL”) and

Deputy Chief Medical Examiner Stephen A. Erickson, M.D. (Doc. No. 2). May contests

the results of the autopsy report prepared by Erickson and maintains Erickson committed

perjury while on the stand in January 2018. (Doc. Nos. 2, 4). According to May, Erickson

concluded Mireles’s death was the result of blunt force injuries to link her death with May’s

admission that he had an altercation with Mireles. (Doc. No. 2 at 6). May seeks damages.

(Id. at 24-25.)


1
 The Court can notice the proceedings in May’s state case because they are public records directly related to the issues
here. Conforti v. United States, 74 F.3d 838, 840 (8th Cir. 1996).
Information about May’s state criminal casemay be accessed at:
https://caseinfo.arcourts.gov/cconnect/PROD/public/ck_public_qry_doct.cp_dktrpt_frames?backto=P&case_id=60C
R-17-169&begin_date=&end_date=

                                                           2
             Case 4:20-cv-01300-JM Document 5 Filed 12/10/20 Page 3 of 4




       In Younger v. Harris, 401 U.S. 37, 43-45 (1971), the Supreme Court held that

federal courts should abstain from interfering in ongoing state proceedings. The Court

explained the rationale for such abstention as follows:

       [The concept of federalism] represent[s] . . . a system in which there is
       sensitivity to the legitimate interests of both State and National Governments,
       and in which the National Government, anxious though it may be to vindicate
       and protect federal rights and federal interests, always endeavors to do so in
       ways that will not unduly interfere with the legitimate activities of the States.

Id. at 44.

       Accordingly, a federal court must abstain from entertaining constitutional claims

when: (1) there is an ongoing state judicial proceeding; (2) the state proceeding implicates

important state interests; and (3) there is an adequate opportunity in the state proceedings

to raise the constitutional challenges. Yamaha Motor Corp. v. Stroud, 179 F.3d 598, 602

(8th Cir. 1999); Yamaha Motor Corp. v. Riney, 21 F.3d 793, 797 (8th Cir. 1994). If all

three questions are answered affirmatively, a federal court should abstain unless it detects

“bad faith, harassment, or some other extraordinary circumstance that would make

abstention inappropriate.” Middlesex County Ethics Comm’n v. Garden State Bar Ass’n,

457 U.S. 423, 435 (1982).

       May is involved in ongoing state criminal proceedings, and Arkansas has an

important interest in its criminal justice procedures. May can raise the autopsy report’s

alleged defects in his state-court criminal proceedings. As such, this Court should abstain

from entertaining May’s constitutional claims. Further, there is no indication of bad faith,

harassment, or any other extraordinary circumstance that would make abstention

inappropriate.

                                              3
            Case 4:20-cv-01300-JM Document 5 Filed 12/10/20 Page 4 of 4




       Having determined that the Court should abstain from entertaining May’s claims, it

must decide whether to dismiss, or to stay, the case. Where only injunctive or equitable

relief is sought, dismissal is appropriate. Night Clubs, Inc. v. City of Fort Smith, 163 F.3d

475, 481 (8th Cir. 1998). May, however, seeks damages. Accordingly, May’s case is

stayed and administratively terminated. Stroud, 179 F.3d at 603-04.

   III.     Conclusion

       1.     The Clerk of the Court is directed to stay and administratively terminate this

proceeding pending final disposition of May’s state criminal charges.

       2.     May may file a motion to reopen this case after such final disposition.

       3.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal of this order would not be taken in good faith.

       IT IS SO ORDERED this 10th day of December, 2020.



                                          ________________________________
                                          UNITED STATES DISTRICT JUDGE




                                             4
